DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action addresses pending claims 1, 9-14 and 16. Claims 2-8 and 15 were cancelled, and claims 1, 9, 14, and 16 were amended in the response filed 4/21/2022.

Response to Arguments
Applicant’s arguments, see page 6-8, filed 4/21/2022, with respect to the rejection(s) of claim(s) 5 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of a different interpretation of the previously applied references of Kondo et al. (US 2010/0136427) in view Kawai et al. (US 2017/0373351).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 9-14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kondo et al. (US 2010/0136427) in view Kawai et al. (US 2017/0373351).
Regarding claims 1 and 13, Kondo discloses a water based lithium secondary battery (abstract) with an electrolyte solution comprising a water based solvent ([0030]), a lithium salt ([0063]), and a buffer solution comprising a weak acid ([0042]), wherein the weak acid includes at least one of phthalic acid, a succinic acid, a maleic acid, among others ([0047]). Phthalic acid, succinic acid, and maleic acid read on the claimed dicarboxylic acid having two carboxylic acid groups. Kondo additionally discloses the battery comprises a positive electrode 2 and a negative electrode 3 ([0092], Fig 1). 
While Kondo teaches the lithium salt used may be, for example, LiNO3, LiOH, LiCl, etc. (therefore, comprising a lithium ion, Li+) ([0063]), Kondo does not explicitly disclose the lithium salt comprising an imide anion.
Kawai discloses an aqueous electrolytic solution constituting an aqueous power storage device (abstract). The aqueous solution comprises lithium salts including bis(trifluoromethanesulphonyl)amide (TFSA; [N(CF3SO2)2]---), bis(perfluoroethanesulfonyl)amide (BETA; [N(C2F5SO2)2]-), or (perfluoroethanesulfonyl) (trifluoromethanesulphonyl)amide (N(C2F5SO2)(CF3SO2)]-) ([0076]). The Examiner notes that while Kawai states the salt is an amide, the salt has the formula and structure of an imide, and therefore meets the claim limitation. Also, the amides of Kawai have the same structure and composition as the claimed imides (see instant specification at [0035]). The salt can be used with other salts, including LiNO3, LiCl, and others ([0082]), and thereby suggests combining the amide/imide salt to other salts.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the lithium amine/imide salt of Kawai with the lithium salt of Kondo for the purpose of ionic conductivity within an aqueous battery, and because Kawai teaches that the salts can be combined.
While Kondo teaches the electrolyte including phthalic acid, succinic acid, and/or maleic acid ([0047]), modified Kondo does not explicitly disclose wherein the dicarboxylic acid is represented by formula 2:

    PNG
    media_image1.png
    146
    286
    media_image1.png
    Greyscale

Wherein R2 and R3 each independently represent any of a divalent saturated or unsaturated aliphatic group, a divalent aromatic group and a combination thereof, and the aliphatic group or the aromatic group may have a substituent.
Kawai further teaches other components including characteristic improvement additives for improving cycle characteristics and capacity retention characteristics after storage at a high temperature ([0086]). Such additives include carboxylic anhydrides such as succinic anhydride, maleic anhydride, diglycolic anhydride ([0086]). As the anhydrides are in an aqueous solution (abstract), the anhydride will react with the water and yield carboxylic acids. That is, the above anhydrides react in water into succinic acid, maleic acid, and diglycolic acid (meets the limitation).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the succinic acid or maleic acid in the electrolyte of Kondo with diglycolic acid (reacted from diglycolic anhydride as taught by Kawai) because these carboxylic acids are acids, are known to function in aqueous conditions, and are known to improve cycle characteristics and capacity retention characteristics after storage at a high temperature.
Regarding claim 9, modified Kondo discloses all of the claim limitations as set forth above. With regards to the limitation of “wherein a content of the dicarboxylic acid is 0.1% by mass or higher and 5.0% by mass or lower based on a total amount of the electrolyte solution”, consider the following. In an example, Kondo teaches an electrolyte solution having 0.2M succinic acid and 6M LiNO3 (battery No. E3). Molar masses: succinic acid is 118.1 g/mol, LiNO3 is 68.946 g/mol. Which means for 1L of solution, there is 23.62 g succinic acid (0.2*118.1) and 413.7 g LiNO3 (6*68.946), and 1000 g of water. Which means there is 1.6% by mass of succinic acid in total electrolyte solution (23.62/(23.92+413.7+1000)), and thereby within the claimed range of 0.1% by mass or higher and 5.0% by mass or lower based on a total amount of the electrolyte solution. Further, it would have been obvious to use this amount (1.6%) of a dicarboxylic acid (including the diglycolic acid as taught by Kawai) in the total electrolyte solution in the combination because Kondo provides an example using this amount of succinic acid which is also a dicarboxylic acid.
Regarding claim 10, modified Kondo discloses all of the claim limitations as set forth above. However, Kondo does not explicitly disclose wherein a content of the water is 8% by mass or higher and 50% by mass or lower based on a total amount of the electrolyte solution. 
Kawai further teaches that the electrolyte solution contains water as a solvent and has a composition in which an amount of the solvent is not greater than 4 mol with respect to 1 mole of an alkali metal salt (abstract). Kawai teaches that when the amount of alkali metal salt and the solvent are within this range, decomposition of alkali metal salt does not occur, and the electrolyte solution has a potential window exceeding the potential window (stable potential range) of pure water and preferably has a potential range of not less than 2V ([0080]). Kawai provides examples using LiTFSA (the lithium imide) in amounts of 5.25 mol/L ([0046]-[0050]). Kawai further teaches mixing with other solvents ([0064]), adding overcharge inhibitors in the range of 0.01-5 mass% ([0085]), and characteristics improvement additives in the range of 0.01 to 5 mass% ([0086]). That is, with additives alone, Kawai suggests the possibility of over 10 mass% of additives in the total amount of electrolyte. In addition, the molar mass of LiTFSA is much greater than that of LiNO3 (287.1 g/mol vs. 68.9 g/mol).
Therefore, considering all this information in totality, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the LiTFSA at an amount of 5.25 mol/L (within the suggested range of Kawai) of Kawai as the electrolyte in Kondo for the purpose of obtaining the benefits of the salt not decomposition and having a high potential window. Therefore, in the example E3, replacing the electrolyte and electrolyte amount with LiTFSA (287.08 g/mol, 5.25M), the amount of water by mass is about 40% (1000/(1000+23.62+(287.08*5.25))), which is within the claimed amount of 8-50% by mass. In addition, Kawai further teaches adding additives to the electrolyte (10 mass%), potentially further reducing the total relative amount of water in the electrolyte, further rendering obvious the claim limitation.
Regarding claim 11, modified Kondo discloses all of the claim limitations as set forth above. However, Kondo does not explicitly disclose wherein a content ratio of the water to the lithium salt in the electrolyte solution is 4:1 or lower by molar ratio.
Kawai further teaches that the electrolyte solution contains water as a solvent and has a composition in which an amount of the solvent is not greater than 4 mol with respect to 1 mole of an alkali metal salt (abstract). Kawai teaches that when the amount of alkali metal salt and the solvent are within this range, decomposition of alkali metal salt does not occur, and the electrolyte solution has a potential window exceeding the potential window (stable potential range) of pure water and preferably has a potential range of not less than 2V ([0080]). Kawai provides examples using LiTFSA (the lithium imide) in amounts of 5.25 mol/L ([0046]-[0050]). 
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the ratio of 4:1 or lower by molar ratio of water to lithium salt, as suggested by Kawai, as the ratio of water to lithium salt in Kondo for the purpose of obtaining the benefits of the salt not decomposition and having a high potential window. 
Regarding claim 12, modified Kondo discloses all of the claim limitations as set forth above. However, Kondo does not explicitly disclose the electrolyte further comprising at least one of a fluorophosphates salt, a carboxylic anhydride, an alkaline earth metal salt, and a sulfur compound.
Kawai further teaches that the electrolyte solution containing other components ([0083]). Kawai suggests adding characteristics improvement additives in the range of 0.01 to 5 mass%, and said additives include carboxylic anhydrides, and sulfur-containing compounds ([0086]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the carboxylic anhydrides and/or sulfur-containing compounds of Kawai with the electrolyte of modified Kondo for the purpose of improving cycle characteristics and capacity retention characteristics after storage at a high temperature ([0086]). 
Regarding claims 14 and 16, modified Kondo discloses all of the claim limitations as set forth above. Kawai teaches diglycolic anhydride ([0086]) which decomposes into diglycolic acid in water, which has the following structural formula:

    PNG
    media_image2.png
    66
    209
    media_image2.png
    Greyscale

As such, the diglycolic acid meets the limitations of claim 14 (wherein R2 and R3 each independently represent an alkanediyl group having 1 carbon) and claim 15 (wherein R2 and R3 represents a methylene group [-CH2-].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB BUCHANAN whose telephone number is (571)270-1186. The examiner can normally be reached M-F 8:00-5:00 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB BUCHANAN/             Examiner, Art Unit 1725             

/JONATHAN CREPEAU/             Primary Examiner, Art Unit 1725